Citation Nr: 0918730	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  03-32 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for seborrheic 
dermatitis of the face, ears, and groin, to include as 
secondary to Agent Orange exposure.

2.  Entitlement to service connection for a right testicle 
epididymal cyst, claimed as secondary to seborrheic 
dermatitis due to Agent Orange exposure, or treatment of 
seborrheic dermatitis due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967.    

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

The Veteran provided testimony at a December 2004 hearing 
before the undersigned Veterans Law Judge.

The Board issued a decision in September 2005 that denied the 
Veteran's claims of entitlement to service connection for 
seborrheic dermatitis, right testicle epididymal cyst, and 
basal cell carcinoma.  The Veteran appealed the September 
2005 Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  By an Order dated in October 2006, 
the Court granted a Joint Motion to remand the case for 
readjudication in compliance with directives specified.  That 
Order served to vacate that part of the Board's September 
2005 decision that denied service connection for seborrheic 
dermatitis and for a right epididymal cyst, to include as due 
to Agent Orange exposure.

Contemporaneous to the joint motion, the Veteran withdrew his 
claim of entitlement to service connection for basal cell 
carcinoma, including as secondary to Agent Orange exposure.  
See 38 C.F.R. § 20.204(b),(c).  The Veteran also indicated 
that his claim for service connection of a right testicle 
epididymal cyst also included a claim that this disability 
was secondary to his seborrheic dermatitis.

A May 2007 Board decision denied entitlement to service 
connection for a right testicle epididymal cyst, to include 
as secondary to Agent Orange exposure, and remanded the issue 
of entitlement to service connection for seborrheic 
dermatitis of the face, ears, and groin, to include as 
secondary to Agent Orange exposure.  The May 2007 Board 
decision also referred the issue of entitlement to service 
connection for a right testicle epididymal cyst, as secondary 
to seborrheic dermatitis, to the RO for appropriate action.

The Veteran appealed the May 2007 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By an Order dated in November 2007, the Court granted a Joint 
Motion for Partial Remand.  That Order served to vacate that 
part of the Board's May 2007 decision that denied entitlement 
to service connection for a right testicle epididymal cyst, 
to include as secondary to Agent Orange exposure.

This case was the subject of a Board remand dated in January 
2008.  The case was further developed and returned to the 
Board.  As will be discussed below, correspondence and 
evidence were received from the Veteran's representative in 
May 2009, with an express declination to waive the right to 
initial review by the RO of the newly received evidence. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With correspondence received by the Board dated in May 2009, 
the Veteran's representative expressly declined to waive 
initial consideration by the RO of newly received evidence 
attached to the correspondence.  After review of the newly 
received evidence, the Board finds that the evidence is not 
currently sufficient to grant the benefits sought on appeal.  
As a result, the case must be remanded to the RO for initial 
consideration of the newly received evidence by the RO and 
issuance of a supplemental statement of the case.  See 38 
C.F.R. § 19.31.

Additionally, the Board notes that in a report of  a July 
2007 VA examination, including a subsequent addendum based on 
a review of the claims file, the VA examiner provided an 
opinion against the Veteran's claim in this matter, but 
provided essentially no rationale for this opinion.  The 
examiner merely wrote that "[i]n reviewing all available 
[sic], it is less likely than not that current seborrheic 
dermatitis is due to service."  Under recent case law, a 
medical opinion with no rationale, even after review of the 
claims file, is afforded essentially no probative weight.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) 
(review of a claims file by a VA examiner, without more, does 
not automatically render the examiner's opinion competent or 
persuasive).  Consequently, an updated VA examination, that 
includes review of the claims file and a detailed rationale 
for any opinion rendered, would be useful in adjudication of 
the Veteran's claim.  See 38 U.S.C.A. § 5103A(d). 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate 
VA medical facility for the Veteran to be 
afforded a VA dermatology examination for 
the purpose of determining whether it is at 
least as likely as not (whether there is a 
50 percent or greater probability) that the 
Veteran has current skin disability that 
began during service or is related to some 
incident of service.  

The examiner should specifically indicate 
whether the Veteran has seborrheic 
dermatitis of the face, ears, and groin, or 
other skin disability that was previously 
diagnosed as or is related to seborrheic 
dermatitis of the face, ears, and groin.

For each such skin disability found upon 
examination, the examiner should describe 
the nature and diagnosis of the Veteran's 
present disability and opine whether it is 
at least as likely as not (whether there is 
a 50 percent or greater probability) that 
the Veteran's disability began during 
service or is related to any incident of 
service.

This should include an opinion as to 
whether any such skin disability is at 
least as likely as not (whether there is a 
50 percent or greater probability) a result 
of presumed exposure to Agent Orange during 
the Veteran's period of active service in 
Vietnam. 

The examiner is advised that the Veteran is 
presumed to have been exposed to Agent 
Orange during service.  Further, by virtue 
of his combat service, he is presumed to 
have experienced skin problems during such 
combat service provided that the condition 
described is consistent with the 
circumstances, conditions, or hardships of 
such service, notwithstanding the fact that 
there is no record of such incurrence or 
aggravation in service.  Service connection 
of such injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed.  This should include a published 
article entitled Impact of Agent Orange 
among Korean Vietnam Veterans and a 
published article entitled 
Immunotoxicological Effects of Agent Orange 
Exposure to the Vietnam War Korean Veterans, 
both published in Industrial Health 2003, 
and associated with the claims file with 
correspondence received from the Veteran's 
representative in May 2009.  This should 
further include letters from private 
dermatologist R.A.P., M.D., dated in October 
2005 and April 2009.  The examiner should 
address these articles and written opinions 
in providing his or her opinion.
 
The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

If the examiner finds that the Veteran has 
current skin disability related to service, 
the examiner should further provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's epididymal 
cyst is related to seborrheic dermatitis or 
is related to any X-ray treatment (during 
or subsequent to service) for seborrheic 
dermatitis.   

2.  Readjudicate the issues on appeal, to 
include consideration of all evidence 
received since issuance of the June 2008 
supplemental statement of the case.  (New 
evidence was received by the Board in May 
2009, with an express declination to waive 
initial consideration by the RO of the 
newly received evidence.)  If any benefit 
sought remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




